                                           (;+,%,7 $

                $&.12:/('*(0(17 $1' $*5((0(17 72 %( %281'

       ,    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB           >SULQW    RU   W\SH    IXOO   QDPH@    RI

BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB >SULQW RU W\SH IXOO DGGUHVV@ GHFODUH XQGHU SHQDOW\

RI SHUMXU\ WKDW , KDYH UHDG LQ LWV HQWLUHW\ DQG XQGHUVWDQG WKH 6WLSXODWHG &RQILGHQWLDOLW\ $JUHHPHQW

DQG 3URWHFWLYH 2UGHU WKDW ZDV LVVXHG E\ WKH 8QLWHG 6WDWHV 'LVWULFW &RXUW IRU WKH 6RXWKHUQ 'LVWULFW

RI 1HZ <RUN RQ >GDWH@ LQ WKH FDVH RI &RQWUDULDQ &DSLWDO 0DQDJHPHQW //& HW DO Y 7KH

%ROLYDULDQ 5HSXEOLF RI 9HQH]XHOD 1R FY $7 6'1<  , DJUHH WR FRPSO\ ZLWK DQG

WR EH ERXQG E\ DOO WKH WHUPV RI WKLV 6WLSXODWHG &RQILGHQWLDOLW\ $JUHHPHQW DQG 3URWHFWLYH 2UGHU DQG

, XQGHUVWDQG DQG DFNQRZOHGJH WKDW IDLOXUH WR VR FRPSO\ FRXOG H[SRVH PH WR VDQFWLRQV DQG

SXQLVKPHQW LQ WKH QDWXUH RI FRQWHPSW , VROHPQO\ SURPLVH WKDW , ZLOO QRW GLVFORVH LQ DQ\ PDQQHU

DQ\ LQIRUPDWLRQ RU LWHP WKDW LV VXEMHFW WR WKLV 6WLSXODWHG &RQILGHQWLDOLW\ $JUHHPHQW DQG 3URWHFWLYH

2UGHU WR DQ\ SHUVRQ RU HQWLW\ H[FHSW LQ VWULFW FRPSOLDQFH ZLWK WKH SURYLVLRQV RI WKLV 2UGHU

       , IXUWKHU DJUHH WR VXEPLW WR WKH MXULVGLFWLRQ RI WKH 8QLWHG 6WDWHV 'LVWULFW &RXUW IRU WKH

6RXWKHUQ 'LVWULFW RI 1HZ <RUN IRU WKH SXUSRVH RI HQIRUFLQJ WKH WHUPV RI WKLV 6WLSXODWHG

&RQILGHQWLDOLW\ $JUHHPHQW DQG 3URWHFWLYH 2UGHU HYHQ LI VXFK HQIRUFHPHQW SURFHHGLQJV RFFXU DIWHU

WHUPLQDWLRQ RI WKLV DFWLRQ

'DWH BBBBBBBBBBB

&LW\ DQG 6WDWH ZKHUH VZRUQ DQG VLJQHG BBBBBBBBBBBBBBBBBBBBBBBBBBBBB

3ULQWHG QDPH BBBBBBBBBBBBBBBBBBBBB

6LJQDWXUH BBBBBBBBBBBBBBBBBBBBBB
